Heffernan, J. (dissenting).
I dissent and vote to affirm the judgment of the Court of Claims.
Section 25 of the State Athletic Commission Law as it existed in 1931 applied only to corporations and not to an association such *318as claimant. That statute has since been amended by chapter 625 of the Laws of 1933 and now applies to “ every individual, corporation, association or club.” It seems to me there can be no doubt about the fact that this claimant conducted the wrestling matches in question. The contract is specific in that respect. Whether claimant committed a misdemeanor -in conducting these matches without a license is beside the point. If it did violate the law in that respect, the State has a remedy by criminal prosecution. It may not, however, exact from claimant an illegal tax merely because it contends that a crime has been committed.
The appellant also contends that the Court of Claims had no jurisdiction because no notice of intention to sue was filed with the Superintendent of Public Works. That point is without merit. In addition to that at the time of the hearing the attorney representing the State made a motion to dismiss the claim among other grounds because it was not properly filed. When questioned about this he answered that he was not urging it seriously, that it was simply a blanket motion and that he would not attempt to catch claimant on any technicality. His position then is entirely inconsistent with his present position. It was not necessary, however, to file this claim with the Superintendent of Public Works. Only claims under section I2-a of the Court of Claims Act need be filed. This is not a claim arising out of a tort.
In his opinion Mr. Justice Bliss takes the position that the wrestling show was conducted by the Inter-City Exhibition Corporation. It seems to me that a reading of the contract demonstrates otherwise.
Judgment reversed and claim dismissed upon the merits, with costs.
We reverse the fourth finding of fact and disapprove the first and second conclusions of law contained in the decision below.
Wé reverse the following findings of fact in the claimant’s requests to find:
Fourth; that portion of the tenth finding which states that said wrestling matches were conducted “ by the claimant herein, the Long Island Men’s Division of the Hebrew Kindergarten and Infants Home, which association on said night was in possession and control of said stadium, of the persons employed therein, of the contestants and of the equipment thereof, as well as of the box office and the moneys received therein.”
The following portions of the eleventh finding: “ In violation of said contract,” “ purported,” “ the knowledge or,” “ purported.” *319And “ two days later, and on or about August 26, 1931, without the knowledge, consent or authorization of the Long Island Men’s Division of the Hebrew Kindergarten and Infants’ Home, paid over said sum of $166.75 to the Secretary of State, purporting to comply with section 25 of the State Athletic Commission Law.”
We disapprove of the first and second conclusions of law contained in the claimant’s requests.